— Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered February 25, 1980, convicting him of sodomy in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although defense counsel’s unorthodox trial strategy proved unsuccessful, it cannot be said that the defendant was not provided meaningful representation of counsel (see, People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions have been examined and found to be either without merit or unpreserved. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.